Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See [008-011]. 
Specification
The disclosure is objected to because of the following informalities: at [0037], line 3, “inside 320 and outside 310 side walls of the second cavity 31” should be “inside 320 and outside 321 side walls of the second cavity 32” to correspond with the reference numerals provided in previous paragraphs and set forth in the drawing figures.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the body" in line 2, “said vehicle” in line 2, the median plane” in line 5, “the vehicle” in lines 5, 6, 7, 8, 10; “the rear” in lines 6 and 8, “the front” in line 7, “the side” in line 8, “the median plane” recited twice in line 9, “the lateral edge” at lines 9-10, “the inner portion” in line 13, “the inside space” in line 13, and “said two U shaped” in line 13. There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations "the body" in line 3 and “the vehicle” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the interior space” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the interior space” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the inner or outer wall” in lines 1-2 There is insufficient antecedent basis for this limitation in the claim. Previously, “an inside wall” and “an outside wall” were recited but not “an inner wall” or “an outer wall”. 
Claim 9 recites the limitation "the end” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the transverse direction” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the end” in line 2 both instances, “the free passage” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations "the upper portion” in line 2, “the lower portion” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the inner portion” in line 17. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For claims 1 and 13, EP1918144 (EP 144) discloses a vehicle hatch (12) configured to be rotatably mounted, by means of one or more hinges (18), to a roof segment (20) that forms part of a body of a vehicle, said hatch comprising:
at least one 5lateral post (Fig.5) to which a rear window (35) is attached, 
the post forming a profile having an open cross section and comprising 
a first and a second cavity that each comprise two lateral walls, characterized 
in that the first cavity faces a median plane of the vehicle, such that a first shape comprises a rear wall (94) that is arranged towards the rear of the vehicle and a front wall (50) that is arranged towards the front of the vehicle, and

    PNG
    media_image1.png
    278
    503
    media_image1.png
    Greyscale

in that the second cavity is a U-shaped cavity and is oriented towards 10the rear of the vehicle, such that a U-shape (the U) comprises an inside wall (innermost longitudinal wall, Fig.5) that is arranged on the side of the median plane, and an outside wall (parallel the inside wall, extending inward from 50 in the longitudinal direction) that is arranged opposite the median plane towards the lateral edge of the vehicle, and 
in that the front wall of the first cavity is arranged so as to be continuous with the outside wall of the second cavity, and 
in that the rear wall of the first cavity is separated from the inside wall of the second cavity so as to free up a free space that allows 15for access to the inner portion of the profile formed by the inside space of said first and second shapes. 
EP 144 disclose the second cavity including a rear wall (94) extending away from a median plane of the vehicle. Specifically, EP 144 lacks the first cavity being a “U-shaped” cavity with the rear wall is arranged inward toward the median plane of the vehicle and not (outward) away therefrom as shown. 
Modifying the rear wall (94) of EP 144 to extend toward the median plane of the vehicle thus making the cavity U-shaped in configuration is not apparent from the prior art in combination with the other elements recited and is not merely a design consideration because, as noted by applicant (at [0015]), the specific shape of the cross section of the post allows for sufficient mechanical rigidity and the reduction in the transverse dimensions of said post. This reduction in dimension makes it possible to align the longitudinal direction of the sealing bearing surface and the bonding track and provides for reduced width of the post and of the silk-screen print deposited on the outline of the rear window. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612